Citation Nr: 0118185	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  96-26 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Whether the veteran is entitled to revocation of the 
forfeiture declared against him under 38 U.S.C.A. § 6103(a).


REPRESENTATION

Appellant represented by:	Benigno D. Ignacio, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Physician


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran had honorable military service during World War 
II and was a prisoner of war from April to August 1942.

In a decision, dated in May 1989, the Board of Veterans' 
Appeals (Board) held that the appellant had forfeited his 
rights to VA benefits pursuant to 38 U.S.C.A. § 3503(a) (now 
38 U.S.C.A. § 6103(a)).  In reaching this decision, the Board 
found that the evidence established that the veteran 
knowingly and deliberately feigned the severity of his 
psychiatric illness so as to obtain benefits to which he was 
not otherwise entitled.  The Board's decision was based in 
large part upon depositions and interviews with a number of 
individuals in the veteran's community that were to the 
combined effect that the veteran appeared to be normal during 
their contacts with him as well as an August 1983 VA 
psychiatric opinion based in part on those same depositions 
and interviews.

The appellant sought to reopen his claim shortly after the 
Board's decision of May 1989.  By a letter dated in July 
1990, the RO informed the veteran that no new facts or 
findings had been presented which might serve as a basis for 
reopening his claim.  

In its September 1997 decision, the Board found that new and 
materia evidence had been submitted to reopen the veteran's 
claim for revocation of forfeiture and then remanded the case 
for de novo consideration of that issue.  In an August 1998 
decision, the Director, Compensation and Pension Service, 
found that the forfeiture of the veteran's VA benefits was 
warranted based on the evidence of record.  

The case was returned to the Board and, in July 1999, the 
Board issued another remand for further development, 
requiring that the RO readjudicate the veteran's claim in 
light of recent holdings promulgated by the United States 
Court of Appeals for Veterans Claims (hereinafter Court), 
including Trilles v. West, 13 Vet. App. 314 (2000) (en 
banc)-then not yet decided.  The case is now again before 
the Board.


FINDINGS OF FACT

1.  In October 1955, the veteran was notified that he had 
been awarded nonservice-connected pension, effective in March 
1955, based on diagnoses of active pulmonary tuberculosis, 
evaluated as 100 percent disabling, and of psychoneurosis, 
anxiety reaction, evaluated as 30 percent disabling.

2.  In October 1957, the RO issued a rating decision that 
shows the veteran's pulmonary tuberculosis had been found to 
be inactive, evaluated as noncompensable; however, 
nonservice-connected pension was continued based on diagnoses 
of nephritis, evaluated as 10 percent disabling, and 
psychoneurosis, anxiety reaction, evaluated as 80 percent 
disabling.

3.  In March 1960, the RO issued a rating decision 
terminating nonservice-connected pension, effective in March 
1960, based on evidence that the veteran's neuropsychiatric 
disability had improved; his disabilities were evaluated as 
follows:  psychoneurosis, anxiety reaction, 30 percent 
disabling; nephritis, 0 percent disabling; and pulmonary 
tuberculosis, 0 percent disabling.

4.  In October 1960, the RO issued a rating decision 
reinstating nonservice-connected pension, effective in August 
1960, based on evidence that the veteran's neuropsychiatric 
disability had again worsened; the veteran was found to be 
incompetent and diagnosed with schizophrenic reaction, 
evaluated as 100 percent disabling.

5.  By a decision of May 1989, the Board held that the 
appellant had forfeited his right to gratuitous VA benefits 
because the severe, incapacitating psychiatric symptoms which 
he had exhibited were not shown to be genuine.

6.  Evidence obtained subsequent to the May 1989 Board 
decision includes medical evidence which strongly suggests 
that the veteran was not feigning the severity of his 
psychiatric illness and that he does in fact suffer from 
severe, incapacitating psychiatric symptoms.

7.  The evidence does not establish, beyond a reasonable 
doubt, that the veteran did not have severe, incapacitating 
psychiatric symptoms.


CONCLUSION OF LAW

The evidence received since the May 1989 Board decision 
finding that the veteran had forfeited his right to 
gratuitous VA benefits warrants revocation of said 
forfeiture.  38 U.S.C.A. § 6103 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.901 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  By a rating decision dated in August 
1955, the veteran was awarded VA disability pension benefits 
based on a 100 percent evaluation for pulmonary tuberculosis 
and a 30 percent evaluation for an psychoneurosis anxiety 
reaction, which had been diagnosed prior to the veteran's 
release from service in June 1946 and on VA neuropsychiatric 
examinations in 1953 and 1954.

Based upon an August 1957 VA examination which found that the 
psychiatric disorder was severe, diagnosing chronic 
psychoneurosis, anxiety reaction, the RO increased the 
evaluation for the psychiatric disorder to 80 percent.  Other 
evidence then of record includes diagnoses of anxiety 
psychoneurosis in September 1957; anxiety reaction and 
psychoneurosis anxiety reaction, recurrent, chronic, in July 
1957; psychoneurosis (anxiety reaction) in September 1956 by 
a physician who was on active duty with the veteran, with 
whom he was also a co-prisoner of war and survivor of the 
Bataan Death March, and who treated the veteran in the 
concentration camp in Capaz, Tarlac; neurasthenia in May 
1956; anxiety psychoneurosis in June 1954; schizophrenia, by 
Carlos Vicente, M.D., psychiatrist, in April 1954; and 
psychoneurosis, anxiety reaction, by VA 
physician/psychiatrists in September 1954 and April 1953.  Of 
significance is that the 1954 examination observes symptoms 
of auditory hallucinations.  This symptom is further noted by 
private physicians in 1954 and 1956.  The 1954 and 1953 VA 
examination reports were each signed by two physicians, one 
of whom was the diagnosing psychiatrist, and was reviewed by 
a chief physician.  While the diagnosing physician was the 
same doctor, the other two signing physicians/chief 
physicians were different in each case.

In March 1960, VA determined that the veteran was no longer 
permanently disabled, as his pulmonary tuberculosis was 
inactive and his psychiatric disorder had improved.  Pension 
benefits were terminated.

In April 1960, the veteran submitted a statement by a private 
physician, Clemente Hizon, M.D.  The physician stated that 
the news of the termination of his pension benefits had 
prompted a break down, which caused full-blown psychosis of 
the schizophrenic type.  In September 1960 the veteran 
underwent further VA examination, resulting in a diagnosis of 
schizophrenic reaction, undifferentiated type.  He was found 
mentally incompetent and incapable of social and industrial 
adaptability.  The report was signed by three physicians, and 
was reviewed by a chief physician.  The diagnosing physician 
is the same physician who examined the veteran in 1953 and 
1954, and in March 1960.  Pension benefits were restored.

Field examination reports were submitted in November 1960 and 
in December 1962.  The veteran's wife related that the 
veteran was afflicted with a mental ailment and at times was 
nervous.  Neighbors reported that the veteran was nervous and 
hot-headed or at times was silent.  VA psychiatric 
examination in April 1963 and July 1966 resulted in opinions 
that the veteran suffered from schizophrenic reaction, 
undifferentiated type, and was mentally incompetent.

During a May 1982 unannounced social work service visit, the 
veteran began to cry at the sight of the social worker and no 
one could stop him from his crying spell.  The veteran was 
examined by the VA in June 1982.  His spouse acted as the 
sole informer during the course of the examination on account 
of the veteran's continuous crying spells.  He was diagnosed 
with schizophrenic reaction and was considered mentally 
incompetent for VA purposes.

In January 1983, a field investigator interviewed a number of 
residents in the veteran's barrio.  A 15 year old high school 
student indicated that he had never observed anything unusual 
about the veteran.  He stated that everyone knew that he was 
not mentally deranged and that he was a regular normal 
person.  A letter carrier indicated that he delivered the 
monthly checks to the veteran, who accepted them at times and 
affixed his signature.  He stated that he had always believed 
the veteran to be a normal person.  On several occasions, he 
indicated that he and the veteran had exchanged pleasantries, 
talking about several subjects.  Another individual stated 
that the veteran was well-known in the barrio as he was one 
of the more affluent residents, being a pensioner.  The 
veteran was very active in Barangay meetings and activities 
and was reported to be one of the advisors of the barrio.  He 
stated that the veteran was normal in every sense and that he 
never knew him to be mentally defective.  An elementary 
school teacher reported that the veteran was an active member 
of the parents-teacher association (PTA) and was considered a 
philanthropist and regular donor to the school.  The election 
clerk also indicated that the veteran enjoyed good standing 
in the community, that he was a regular voter, and that he 
last voted in the 1982 election.  The field investigator 
indicated that the clerk showed him the page in the regular 
voting form, and that he observed the veteran's name and 
thumbprint.  But the clerk refused to allow him to copy the 
page.  The postmaster reported that he sometimes saw the 
veteran roaming or loitering around the municipal building 
and had always known the veteran to be normal and had never 
known him as a mentally defective person.

Accordingly, the Adjudication Officer requested a medical 
opinion on the veteran's proper diagnosis in August 1983.  
The request notes the veteran's long history of neurotic 
complaints with acute anxiety neurosis diagnosed in service, 
observing that "[p]rior to the termination of his pension 
benefits in 1960, only neurotic symptoms were manifested."  
The request then notes that statements from two physicians, 
Dr. Hizon, dated in April 1960, and Dr. Vicente, dated in 
April 1954, describe psychotic symptoms and diagnose 
schizophrenic reaction.  The report of a September 1960 VA 
examination further reflects a diagnosis of schizophrenic 
reaction, undifferentiated type.  In contrast, however, a 
December 1962 Field Examination report contains the 
statements of two other physicians, Dr. Pedro T. Villena and 
Dr. Avelino G. Reyes, who did not describe psychotic 
symptoms.  The request indicates that Drs. Vicente and Hizon 
were "known to have submitted false medical evidence," and 
that two claims fixers had been identified as having worked 
on the veteran's case.

In August 1983, a VA psychiatrist reviewed the records in 
this case and offered the opinion that the veteran had never 
been mentally incompetent and that the correct diagnosis was 
generalized anxiety disorder, moderate in degree.  In 
particular, the physician observed

Drs. Villena and Reyes were consulted and 
both of them failed to note any change in 
veteran.  [The veteran's] active 
involvement in social and community 
affairs in the past so many years, as per 
[Field Examination] report dated Jan. 29, 
1983 likewise refutes the possible 
existence of a chronic psychotic 
condition.

By a rating dated in October 1983, the RO established service 
connection for anxiety, rated as zero percent disabling, and 
reduced the evaluation for the nonservice-connected 
schizophrenia to 0 percent.  The veteran was considered to be 
competent from April 1982.

In November 1983, a proposed Administrative Decision was 
issued by the RO which held that the veteran fraudulently 
feigned mental unsoundness and that his wife conspired with 
and assisted him in the presentation of false and fraudulent 
evidence.

In a statement dated in February 1984, Dr. Vicente indicated 
that the veteran still suffered from schizophrenia and that 
his condition was unimproved and exacerbated.

In a July 1984 decision, the Director, Compensation and 
Pension Service, held that the medical opinion of August 1983 
and the evidence obtained from persons well acquainted with 
the veteran clearly established that he was never mentally 
incompetent or severely impaired by his nervous condition.  
The Director held that the evidence of record established 
beyond a reasonable doubt that the veteran knowingly and 
intentionally feigned a psychosis and mental incompetency.  
The Director determined that the veteran furnished incorrect, 
false, and fraudulent statements and evidence in support of 
his claim for disability benefits, and by being inaccessible 
and uncooperative when examined was able to obtain a 
permanent and total rating for disability pension purposes.  
The Director concluded that the veteran had forfeited all 
rights to gratuitous benefits administered by VA under the 
provisions of 38 U.S.C. § 3503(a).

In May 1986, the Board initially considered the issue of 
whether the veteran had forfeited his right to VA benefits.  
The Board concluded that additional development was desirable 
and remanded the case to the RO in order for the veteran to 
be hospitalized for observation and evaluation in order to 
assess his mental competency and the nature and extent of his 
psychiatric disorder and for the RO to conduct another field 
examination.

A VA field examination conducted in June and July 1986 
included a deponent's statement that he had seen the veteran 
perform household chores and had not observed any abnormality 
of the veteran's behavior.  He had been told by the veteran's 
daughter that the veteran was sick.  Another deponent 
indicated that the veteran was mentally fine, and that he had 
observed no abnormality in the veteran's behavior.  He stated 
that he had seen the veteran talk to townspeople and attend 
meetings at the municipal building.  A number of other 
deponents also found the veteran to be a normal individual 
who was coherent in his conversation.  Two deponents reported 
that the veteran had approached them and requested that they 
inform the VA field examiner that he suffered from a severe 
mental illness.  An attempt to verify that the veteran voted 
in 1982 met with failure, and further search of voters' 
records failed to locate the veteran's name for 1984 and 
1986.  Another deponent indicated that the veteran had 
scolded the elementary school teacher who had been 
interviewed in 1983 because the information she provided had 
not been helpful to his case.  The veteran's private 
physician, Dr. Vicente, was found to be in the initial stages 
of senility and could not recall events.  He believed that he 
had retired from practice some 3 years earlier.

The veteran was accorded a VA psychiatric examination in 
August 1986.  The veteran was diagnosed with schizophrenia, 
in partial remission.  He was found mentally competent for VA 
purposes.

The veteran was hospitalized in August 1986 for a period of 
observation and evaluation.  The veteran was evasive and 
would suddenly burst into crying spells but no tears were 
noted.  Psychological tests pointed to a pathologically 
autistic thought content primarily and to some motor 
difficulties.  The veteran spent most of his time inside the 
ward in deep thought or staring blankly outside or watching 
co-patients.  He claimed he heard voices and was paranoid.  
He was observed talking to another patient, but he began 
crying when the nurse approached.  The nurse reported that he 
stopped crying and resumed his conversation when she turned 
her back.  The general consensus of the staff was that the 
veteran had a major functional disorder labeled as 
schizophrenia based on auditory and persecutory delusions 
with impaired functioning.  There was a moderately severe 
degree of personality deterioration.  He was found 
incompetent to handle his affairs.  The Axis I diagnosis was 
chronic schizophrenia and an Axis II diagnosis of dependent 
personality disorder was also given.  The veteran's highest 
level of adaptive functioning during the past year was 
characterized as grossly impaired.

In June 1987 another field examination was conducted to 
clarify the normal observation noted in the field examination 
with the symptomatology noted during the period of 
observation and evaluation.  The field examination report 
revealed that the veteran was seen earlier in the year in 
ordinary clothes, clean and well-groomed.  One individual 
reported that the veteran had a mild mental defect, but 
others reported that they were unaware that the veteran was 
suffering from any mental illness.

In August 1987 the claims folders were made available to the 
VA examiners with a request for clarification of the findings 
on VA examination and those found on the field examination.  
During an August 1987 VA examination, the veteran's daughter 
stated that it was not commonly known that the veteran had a 
mental illness because he was looked after and was well taken 
care of by his family.  He was diagnosed with schizophrenia 
and found mentally competent for VA purposes.  In a 
memorandum dated in January 1988, the VA examiners offered 
their opinion that the veteran then suffered from a major 
psychiatric disorder, schizophrenic reaction, 
undifferentiated type, which reflected a later development of 
a condition formerly diagnosed as anxiety reaction, with 
overt psychotic symptoms noted in a September 1960 VA 
examination.  The veteran was felt to be in partial remission 
and was mentally competent for VA purposes.  It was noted 
that "[t]he factor of exaggerating his present condition 
could not however, be totally eliminated at this point."  
The opinion was signed by two VA physicians.

In a decision dated in May 1989, the Board held that the 
appellant had forfeited his rights to VA benefits pursuant to 
38 U.S.C.A. § 3503(a) (now 38 U.S.C.A. § 6103(a)).  In 
reaching this decision, the Board stated:

After carefully considering the entire 
record in this case, the Board concludes 
that the evidence is sufficient to 
establish that the veteran knowingly 
feigned the degree of severity of his 
psychiatric illness so as to obtain 
Department of Veterans Affairs disability 
pension benefits to which he was not 
entitled.  Although the extent of 
severity of his psychiatric condition may 
have varied periodically, the severe, 
incapacitating symptoms exhibited by the 
veteran have not been shown to be 
genuine.

The Board finding was based in large part upon depositions 
and interviews with a number of individuals in the veteran's 
community that, in aggregate, portrayed the veteran as 
appearing to be normal during their contacts with him.  It 
was determined that there was no indication that any of the 
witnesses interviewed during the VA field examinations were 
biased in any manner toward the veteran or that their 
observations of his behavior were incorrect.  Due to the 
deliberate presentation of fraudulent evidence in a claim for 
gratuitous benefits administered by VA, the Board was held 
that the appellant had forfeited his right to gratuitous VA 
benefits.

Following the Board's May 1989 decision, the veteran sought 
to reopen his claim and, accordingly presented additional 
evidence.

In a statement dated in June 1991, a person stating that he 
was the Mayor of Calumpit, Bulacan, from 1980 to 1986 and 
from 1988 to the present, reported that the veteran did not 
attend and there was no record of his attendance in municipal 
meetings of any sort, either civic, social or public since 
1980.  The person also certified that the veteran was nervous 
and emotional, lacking in social and industrial 
adaptabilities due to his chronic mental illness.

In a certification received in July 1991, an individual 
serving as Election Registrar of Calumpit, Bulacan, certified 
that the veteran was not a registered voter, but that a voter 
with the same first and last name as the veteran, but with a 
different middle name, was a registered voter and lived in 
the same Barangay.

In an affidavit received in July 1991, an individual who 
stated he grew up and lived in the same neighborhood with the 
veteran since childhood attested to the fact that the veteran 
was sick, nervous, suicidal and uncommunicative when he was 
released from service in 1942.  He stated that it was the 
veteran's cousin, an individual with the same first and last 
name as the veteran, who had participated in PTA meetings; 
and it was the veteran who was mentally ill.

In an affidavit received in July 1991, a retired school 
principal certified that the veteran did not attend PTA 
meetings or any school activity because he had a chronic 
mental illness.  However, his cousin with almost the same 
name was an active participant and gave donations to the 
school.

The veteran's cousin, with the same first and last names, 
submitted an affidavit dated in June 1991, indicating that he 
was the active member of the PTA.  He stated that the veteran 
had a mental illness.  The veteran's cousin also submitted 
his birth certificate and his baptismal certificate to verify 
his identity.

In November 1993, a Clinical Case Abstract, dated in October 
1992, from R.B. Umali, M.D., psychiatrist, was received.  Dr. 
Umali reported that the veteran was seen in June 1992 with 
complaints of extreme nervousness, an inability to leave his 
house without a companion, sleeplessness, irritability, 
nightmares and other symptoms.  The duration of these 
complaints was noted as 51 years.  Dr. Umali reported that 
the veteran's I.Q. was approximately 69 and that his mental 
activity functioned along the lower level with a mental age 
of 4 to 5 years old.  Dr. Umali stated that analysis of 
psychological test results suggested that the veteran was 
intellectually incompetent.  Dr. Umali concluded that in view 
of the veteran's history, observations, mental status 
examination and psychological examination, the veteran was 
found to be suffering from long-standing, chronic post-
traumatic stress disorder (PTSD).

In January 1995, a follow-up psychiatric evaluation by Dr. 
Umali confirming the diagnosis of PTSD was received.

Also received in January 1995 was a joint affidavit from 
childhood friends of the veteran and his cousin which stated 
that the veteran was mentally incompetent, but that his 
cousin was an active member of the community.  Photographs of 
the veteran and his cousin were also attached to the request 
to reopen.  A copy of the veteran's birth certificate, 
reflecting that he was born in 1917, and a copy of his 
cousin's birth certificate, reflecting that he was born in 
1944, were submitted.

A personal hearing was held in August 1995.  The veteran 
testified that he had had his nervous disability since 
immediately after his discharge.  He stated that his first 
cousin had a name very similar to his own and that their 
fathers were brothers.  He testified that their middle names 
were different, but their last name was the same, and that 
they lived in the same community in 1960.  The hearing 
officer asked the veteran why the prior field investigators 
were never aware of his cousin with the same first and last 
name.  The veteran stated that he did not know he was being 
investigated.  He testified that he was not feigning a mental 
disability to obtain benefits, but that the psychiatrists saw 
a true illness.  Dr. Umali testified that he had treated the 
veteran since 1992.  He indicated that the veteran's 
disability had not changed, but that his once-labeled 
schizophrenia was now labeled PTSD due to a change in the 
terminology.  He stated that he thought the veteran was 
feigning at first, but discovered over time that he had a 
true mental illness.  When asked if he had any personal 
knowledge of the veteran's mental state prior to 1992, the 
physician responded that he did not, but he testified that he 
had knowledge of the veteran's mental state based on review 
of records.

A VA neuropsychiatric examination performed in September 1995 
confirmed the diagnosis of PTSD.  It was noted that after his 
military service he studied at a university and that after 
"graduating from engineering, he got sick of pulmonary TB & 
his fears & nervousness prevented him from getting a job."  
A report of a VA social work survey reflects that the veteran 
behaved properly and was relevant in his responses.

A statement from Dr. Umali concerning the development of PTSD 
was received by the RO in October 1996.

As noted above, in the INTRODUCTION, in September 1997 the 
Board issued a decision holding that the veteran had 
presented new and material evidence sufficient to reopen the 
previous, May 1989, Board decision.  Following the reopening 
of the claim, the Board remanded for further development, 
including de novo adjudication of "the issue of entitlement 
to revocation of forfeiture ... with consideration of all the 
evidence of record, and without regard to any prior denial."  

Accordingly, in October 1997, the RO referred the veteran's 
claim to the Director, Compensation and Pension Services for 
a determination as to whether forfeiture was appropriate in 
light of the new and material evidence.

The Director, Compensation and Pension Services, thereafter 
held that forfeiture remained appropriate in the veteran's 
case.

The case was returned to the Board and, in July 1999, the 
Board issued another remand for further development, 
requiring that the RO readjudicate the veteran's claim in 
light of recent holdings promulgated by the Court, including 
Trilles, supra, then not yet decided.

Since then, of course, Trilles has been decided.  In Trilles, 
the Court stated that "a forfeiture action is an adversarial 
process initiated by the Secretary ... and it must be declared 
'beyond a reasonable doubt.'"  Hence, in the present case, 
for forfeiture to be upheld against the veteran, the Board 
must determine that the evidence establishes beyond a 
reasonable doubt that the veteran knowingly feigned to be 
mentally unsound for the purpose of fraudulently obtaining VA 
pension benefits to which he was not otherwise entitled.

The forfeiture was upheld and the case returned to the Board.  
The veteran's representative has submitted various statements 
while the case has been in appellant status.  In aggregate, 
these statements reiterate Dr. Umali's finding that the 
veteran is properly diagnosed with PTSD, and observe that the 
September 1995 VA examination confirmed this diagnosis.


Analysis.  Initially, the Board notes that, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) was enacted, as Public Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  The new statute amended and 
clarified VA's duty to assist claimants in the development of 
the facts relevant to their claims, and is applicable to 
claims pending at the time of its enactment, including the 
present claim before the Board.  As the benefit sought on 
appeal is allowed, the Board finds that VA has met the 
requirements of the VCAA as to the issue decided herein.  

Under the provisions of 38 U.S.C.A. § 6103(a), whoever 
knowingly makes or causes to be made or conspires, combines, 
aids, or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the Secretary (except laws pertaining to 
insurance benefits) shall forfeit all rights, claims, and 
benefits under all laws administered by the Secretary (except 
laws pertaining to insurance benefits).  38 U.S.C.A. § 
6103(a).

Initially, the Board emphasizes that for forfeiture to be 
upheld against the veteran, the evidence must establish 
beyond a reasonable doubt that the veteran knowingly 
presented false or fraudulent evidence concerning his claim 
for VA pension benefits.  In Trilles, 13 Vet. App. at 327, 
the Court pointed out that the "beyond a reasonable doubt" 
standard was a much higher standard than the one involved in 
claims adjudication.  This standard of proof is a higher 
standard of proof than the "clear and unmistakable evidence 
(obvious or manifest)" standard required to rebut the 
presumption of aggravation under 38 C.F.R. § 3.306(b) or the 
"clear and convincing evidence" standard set forth at 38 
C.F.R. § 3.343(c) required to show actual employability in 
reducing a rating of 100 percent.

As noted above, in 1984, the Director, Compensation and 
Pension Service, held that the evidence then of record 
established beyond a reasonable doubt that the veteran 
knowingly and intentionally feigned a psychosis and mental 
incompetence and furnished incorrect, false, and fraudulent 
statements and evidence in support of his claim for 
disability benefits.  The Director held that the medical 
opinion of August 1983, and evidence obtained from persons 
well acquainted with the veteran clearly established that the 
veteran was never mentally incompetent due to or severely 
impaired by his nervous condition.  In the May 1989 decision, 
the Board held that the severe, incapacitating symptoms 
exhibited by the veteran had not been shown to be genuine.  
At this time, the Board must determine whether the evidence 
currently of record shows beyond a reasonable doubt that the 
veteran did not suffer from a psychiatric disorder which was 
productive of severe incapacitating symptoms.  If the current 
evidence presents a reasonable doubt as to whether or not the 
symptoms manifested by the veteran were genuine, the 
forfeiture invoked against the veteran must be revoked.

After careful review of the arguments and testimony proffered 
by the veteran, his representative, and his witness, and the 
other evidence of record, the Board finds that the criteria 
for forfeiture of the appellant's benefits under 38 U.S.C.A. 
§ 6103(a) are no longer met.  The evidence no longer 
establishes beyond a reasonable doubt that the severe, 
incapacitating symptoms exhibited by the veteran were not 
genuine.

Evidence added to the record since the Board's May 1989 
decision includes evidence that individuals interviewed 
during field examinations prior to the 1989 decision were in 
fact providing information concerning the veteran's cousin, 
who has the same first and last names as the veteran.  
Several affidavits were received which would certainly 
support this theory.  The credibility of these recent 
submissions has not been questioned by the VA, even though 
they conflict with some of the earlier interviews and 
statements on which the forfeiture decision was based.  The 
recent submissions suggesting mistaken identity may well 
explain the statements of those who had previously indicated 
that the veteran was active in the PTA, voted, and had no 
mental illness; statements that were relied on in reaching 
the forfeiture decision.

The field investigations contain statements attesting to 
observations that the veteran was a member of the PTA and 
made donations to the school, that he attended municipal 
meetings, and that he voted regularly.  In part on the 
strength of such "active involvement in social and community 
affairs in the past so many years," the VA physician 
determined in August 1983 that the veteran could not possibly 
have a chronic psychotic condition.

However, in 1991, the veteran submitted several sworn 
statements attesting, in contradiction, that the picture 
portrayed of him as an active social and community 
participant was, in fact, untrue.  These statements indicated 
that he had not been a member of the PTA, and that he did 
attend any school functions or make contributions to the 
school.  These statement further attested that he did not 
attend municipal meetings or vote, and that there is no 
record of him having done so.  In addition, these individuals 
stated that there is another person, with the same first and 
last name as the veteran, but with a different middle 
initial, who did do these things, who is registered to vote, 
and of whom there are records of him voting.  A statement 
submitted by this individual reveals that he is the veteran's 
first cousin, and that it was he, not the veteran, who 
actively participated in the PTA and other school activities, 
and donated money to the school.  These statements, at the 
very least, cast doubt on the accuracy of the earlier 
observations.  A review of these earlier statements show that 
some deponents clearly identified the veteran as the subject 
of their observations.  However, others did not and it is not 
possible with absolute certainty to determine in all cases 
that the deponent was recounting observations of the veteran, 
rather than of the veteran's cousin.

Notwithstanding, the Board finds that it need not determine 
the credibility of each witness in the present case.  This is 
so because the matter can be decided on another basis.

Fundamental principles enunciated by the Court regarding the 
competency of a witness to offer testimony which is probative 
of a particular fact are of particular significance in this 
case.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Due to 
the nature of the veteran's disorder and the controlling fact 
that must be established, that is, whether or not the severe, 
incapacitating symptoms exhibited by the veteran were 
genuine, the Board finds evidence from mental health 
professionals is of much more probative value in this case 
than statements from individuals who resided in the same 
community as the veteran.  These individuals may provide 
competent lay testimony concerning facts perceived from their 
own senses, as distinguished from their opinions or 
conclusions drawn from such facts.  Although lay testimony is 
competent as to events which the witness actually observed 
and which are within the realm of his or her personal 
knowledge, lay testimony is not competent to prove that which 
would require specialized knowledge or training (e.g., 
medical expertise).  Layno  at 469-470.  Where the 
determinative issue involves a matter requiring medical 
expertise, only competent medical evidence will suffice.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1994).  Hence, the 
nature, severity, and authenticity of psychiatric symptoms 
are matters which are more accurately represented by 
physicians' diagnoses and opinions.

In this regard, the Board notes that the medical evidence of 
record has consistently established throughout the course of 
this claim that the veteran has been diagnosed by both 
private and VA physicians with a mental illness.

The Board is not persuaded by the various intimations of the 
involvement of claims fixers or of alleged fraudulent 
statements made by Drs. Vicente and Hizon.  There is no 
evidence in the file against these individuals, including 
results of any investigation or proceedings, or any other 
actual findings of wrongdoing.  Moreover, as above noted, the 
medical evidence demonstrates that the veteran has been 
consistently found to have manifested a diagnosed mental 
illness by numerous physicians, both private and VA.  This 
would remain so even if the opinions and statements of Drs. 
Vicente and Hizon were removed from the body of evidence.  As 
early as September 1954, a VA physician diagnosed the veteran 
with psychoneurosis, and found him to manifest auditory 
hallucinations.  VA examiners then found the veteran to have 
psychoneurosis in August 1957 and March 1960; schizophrenic 
reaction or schizophrenia in September 1960, April 1963, July 
1966, June 1982, August 1986, August 1987, January 1988; and 
PTSD in September 1995.

The Board would further note that another key factor in the 
earlier forfeiture determination was the negative psychiatric 
opinion of 1983.  This opinion which dealt with to the 
veteran's level of competence and the severity of his 
psychiatric symptomatology was also based, in part, on that 
same lay evidence that has recently been called into question 
by the more recent submissions.  The 1983 opinion did not 
state that the veteran did not have a psychiatric disability 
over the years, but merely questioned its nature, whether a 
neurosis or psychosis, and its severity based, in part, on 
the lay statements and testimony then of record.  

The additional evidence obtained subsequent to the May 1989 
Board decision also includes new medical evidence which is 
probative of the nature, severity, and authenticity of the 
veteran's psychiatric symptoms over the years.  The new 
medical evidence strongly suggests that the veteran was not 
feigning the severity of his psychiatric illness and that he 
does in fact suffer from severe, incapacitating psychiatric 
symptoms.  In November 1993, Dr. Umali, a psychiatrist, 
reported that the veteran was seen in June 1992 with 
complaints of extreme nervousness, an inability to leave his 
house without a companion, sleeplessness, irritability, 
nightmares and other symptoms, complaints which had been 
present for many years.  The doctor also reported that the 
veteran functioned at a mental age of 4 to 5 years old and 
that analysis of psychological test results suggested that 
the veteran was intellectually incompetent.  Dr. Umali 
concluded that in view of the veteran's history, 
observations, mental status examination and psychological 
examination, the veteran suffered from a long-standing 
psychiatric disorder.  It is significant that Dr. Umali 
testified that the veteran had a true mental illness and had 
not feigned his symptoms.  A VA neuropsychiatric examination 
performed in September 1995 confirmed the diagnosis of PTSD.  

The newly submitted medical and lay evidence, when considered 
in conjunction with the evidence previously of record, 
supports the veteran's contention that he did not 
deliberately feign the extent of the severity of his 
psychiatric illness.  The Board finds that this new medical 
evidence clarifies the extent and severity of the veteran's 
disability.  The recent diagnoses of a long-standing mental 
illness and incompetency are probative of the issue at hand 
and contradict the prior evidence that the veteran had 
feigned his psychiatric symptoms.  The Board is not 
convinced, beyond a reasonable doubt, that the veteran did 
not suffer from a severe psychiatric disorder when VA 
examiners diagnosed schizophrenia and found him to be 
mentally incompetent in 1960, 1963, 1966, 1982 and 
thereafter.  As noted above, when the veteran was 
hospitalized in 1986 for observation and evaluation, the 
general consensus of the staff was that the veteran suffered 
from chronic schizophrenia; that he was incompetent; and that 
his highest level of adaptive functioning during the past 
year was grossly impaired.  In 1988 VA examiners again 
concluded that the veteran suffered from schizophrenia.  Dr. 
Umali testified in 1995 that based upon his treatment of the 
veteran since 1992 and his review of records, the veteran had 
a true mental illness.  The assessments of these mental 
health professionals, at the very least, creates a reasonable 
doubt as to whether or not the veteran was ever mentally 
incompetent due to or severely impaired by his nervous 
condition.  These mental health professionals clearly were of 
the opinion that the veteran did in fact suffer from severe, 
incapacitating psychiatric symptoms.  At this time, the Board 
concludes that the evidence currently of record does not show 
beyond a reasonable doubt that the veteran did not suffer 
from a psychiatric disorder which was productive of severe 
incapacitating symptoms.  Inasmuch as the current evidence 
presents a reasonable doubt as to whether or not the symptoms 
manifested by the veteran were genuine, the forfeiture 
invoked against the veteran must be revoked.


ORDER

Revocation of the forfeiture declared against the veteran is 
granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

